Title: To George Washington from Richard Varick, 8 February 1783
From: Varick, Richard
To: Washington, George


                        
                            Sir
                            Head Quarters Feby 8th 1783.
                        
                        I have this Evening reviewed the Paper of the 29th ulto containing the Charges & the Specification
                            thereof from B. Genl Hazen in behalf of himself and twenty four Officers of his Regiment against Lieutenant Thomas Edwards
                            Judge Advocate of the Army; And find that the Complainants impeach Mr Edwards in three genl Charges, Vizt
                        
                                
                                    1.
                                    “Want of Abilities and a regular judicious System in the Office and Duties of a Judge Advocate.”
                                
                                
                                    2.
                                    With “Want of Candour and Impartiality in conductg Prosecutions as Judge Advocate in Courts Martial.”
                                
                                
                                    3rd
                                    With “Neglect of duty in the Office of Judge Advocate.”
                                
                                
                                    
                                    
                                
                            
                        As the Specification of the Charges are too prolix for Recapitulation in this place, I shall by Leave to
                            refer to them & take the Liberty of making some Observations on such as require that notice.
                        1st General Head.
                        1. Article. I only observe that this Charge, if true, ought possibly to have had due Weight &
                            Consideration in the original Appointment of Mr Edwards to the Office with which he is honored; but cannot at this day be
                            a Subject of Prosecution before a military Court. As to the 2nd Article of Charge I am lead to observe generally, that it
                            was wrong in any Court Martial, in a legal point of View, to admit any Matter to be offered in Evidence which was not
                            mediately or immediately pertinent to the Charges before the Court, either on the part of the Prosecution or Defence; And
                            it was equally so to admit of any Inferences or Observations which do not naturally and necessarily arise from the Tenor
                            of the Evidence offered in the Prosecution or Defence of such Charges: But supposing it to be a fact that at a Court
                            Martial wherein Mr Edwards sat as Dy Judge Advocate, certain Aspersions had been admitted by the Court &
                            countenanced by him in a prisoners Defence which afterwards were judged to be erroneous; Yet whether Mr
                            Edwards as Judge Advocate in Chief stands now amenable to the public for any injudicous or Total Want of regular System in
                            that Department, when he was only a subordinate Officer; Or for an Error in Judgmt or a Wrong Decission of his own at that
                            Time will hardly bear a Question; and there remains no doubt that he is not to be held accountable for a Wrong Decission
                            of the Court, who, upon no principle whatever are bound by his Advice, Opinion or Direction; And from
                            Mr Edwards’s, then rank and standing in the Army, It is not probable, as General Hazen does presume that the Court were wholly influenced by his Ideas of Propriety or Impropriety & decreed accordingly, in the Admission of extraneous Matters in Major Reids then Defence.
                        It is certain that Mr Edwards’s Ideas (if wrong before) appear to have been perfectly correct &
                            consonant to the Rules of Legal Propriety, in refusing to admit a Charge in this Court founded on supposed Aspersions in a
                            Paper called Major Reids Defence in a former Court Martial; which supposed Aspersions, if really such & not
                            warranted from the Course of the Evidence admitted to be given on that Trial, that Court ought to have expunged from their
                            Proceedings & put an End to further Litigation.
                        It is equally certain that the Admission of that Defence in Evidence against Major Reid would have been
                            wholly improper unless the whole proceedings with the Orders therein could have been brought before
                            this Court, that they might determine from the face thereof whether every Matter, supposed to be and charged as
                            Aspersions, were not strictly warranted from the nature of the Case or the Evidence offered either on the part of the
                            Prosecution or Defence is whether a proper Punishment had not been already inflicted for the same Offence. It is a Maxim
                                in that Standard of Justice, the Common Law of the Land, that no man shall be
                            punished a second Time for the same Default.
                        It is beyond a doubt that a Court Martial cannot be appointed to review & correct the proceedg of
                            another Court, which has already had the Confirmation of the Genl in Chief & is carried into full Effect; who
                            alone has the Controul of the Proceedings of such Court & will most probably reprobate the Errors of that Court
                            & censure any undue Liberties which the too great Indulgence of the Judges has admitted to Defendants.
                        As to the 3rd Point. How far Mr Edwards handed to the Court, at the Instance of Major Reid, any erronious
                            Quotations of Common Law Cases cannot be asscertained from the Proceedings & must therefore
                            rest in the Testimony of Bye Standers uninterested in the Events of the Prosecution, in Which View
                            neither B. Genl Hazen or any of the 24. Officers in whose behalf he interests himself can be considered; If Mr Edwards
                            unfairly stated Cases to answer Mr Reids purposes it was uncandid & in that View criminal.
                        I must here observe that it is easy to admit Manuscript Quotations of Common Law Cases
                            on any Occasion; It is wholly inadmissible in Common Law Courts, upon this just & prudent principle, that it is
                            not the highest Evidence which the nature of the Case was capable of; And the Books from which such Cases were transcribed
                            on the Spur of the Occasion, were certainly within the Reach of either Party & ought to have been adduced to the
                            Court. Whatever may have been the Conduct of Mr Edwards on this Occasion it can only affect him personally & not
                            the Decission of the Court on this point, as it appears to have been proper. The Remainder of this Specification is
                            noticed under the second Head.
                        on the 4th Point I conceive the Judge Advocate acted Right & has acted with Propriety as Chief in
                            receding from the supposed Error in Judgment & practice, which was imputed to him as a Subordinate Officer. On the
                            5th Point. Altho the Truth of it is questioned I conceive the Charge to be trifling & to reflect on the Judgment
                            of the Accusers, in mistaking a matter of Delicacy for Want of Abilities & a regular
                                judicious System.
                        I now come to the Specification under the second General Head, And on the first Article I only
                                mention, that I have so fully noticed it in the second Article of the first General Head, that it
                            would be waste of Time & paper to add more, than that it appears Mr Edwards has acted properly in departing from a
                            Wrong Precedent, which took place at a Time when he was a Subordinate Officer & less versed in the Duties of his
                                Office. 2ndly Whether Mr Edwards has been guilty of this Charge remains to be investigated as I
                            mentd under the 3rd Article of the preceding Genl Head. As also whether he was guilty of neglect or Disingenuity
                            respecting the Law Cases adduced.
                        I must here again notice, that Mr Edwards is held to be responsible for a supposed Criminality in determining
                            not to profer to the Court, Cases which he thought inapplicable & in great Measure for the Decission of the Court, who appear to have judged for themselves on the State of Facts before
                            them. But if Mr Edwards designedly neglected or suppressed any such Matters as were pertinent to the Issue to be tried
                            & necessary for the Information of the Court he was criminal as a Man of Candour & Impartiallity; but
                            whether or not this will affect the proceedings of that Court, where the Law Cases were Acts of Supererrogation is before
                            noticed.
                        There are also charges against Mr Edwards for refusing the written ex parte Testimony of One Andw Luckey upon
                            a Charge of fraud; which does not appear to have been the Act of Mr Edwards but the Decission of the Court, against its
                            Propriety as it was not taken under the Sanction of competent Authority & agreeable to the mode prescribed.
                        The written Testimony of Captn Duncan was also refused with Propriety; because
                            Captn Duncan was in Court & the Law prefers the highest Evidence possible, where the Court, from seeing the
                            Witness in his Manner might judge of the probable truth of his Declarations upon both & the Parties might moreover
                            cross examine him. And written Testimony is never admitted in Courts of Common Law, but in peculiar Circumstances where
                            the Benefit of the Witness is Viva voce or living Testimony cannot be had on the day of Trial;
                            This is rare & in those Cases it is done by an Order of the Court pendg the Suit & the Parties notified to
                            attend.
                        the third Charge is neglect of duty, in suppressg the Testimony of Witnesses who were called upon to prove
                            certain Acts of Major Reid which were imputed as Frauds & which acts were admitted by him, but their Criminallity
                            denied & accounted for by Major Reid in his defence, So that all that Chain of Witnesses on that Point were
                            unnecessary & for that Reason refused to be examined, Which Propriety of Conduct in Mr Edwards is censured by his
                                Account.
                        The Remainder of the Charges under this last General Head are comprised in my Observation on the 2nd Article
                            of the 1st Genl Head. And secrecy only to be dressed in different Language suited to paint the supposed
                            Criminality of the Charges against Mr Edwards & his participation in the Crimes of Major Reid. And then I closed
                            with a Repetition of the whole.
                        Thus I have committed to paper such Remarks as I thought pertinent in the State of the Charges exhibited
                            against Major Reid; And find on a Comparison of the Memorial with the Charges that Complainants have not thought proper to
                            avail themselves of every material Charge suggested in the Memorial. I have the Honor to be very respectfully Your
                            Excellencys Obedt Servt
                        
                            Richd Varick
                        
                    